Citation Nr: 1736225	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than November 16, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from June 1976 to February 1994.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2011 and a December 2012 rating decision in which the Department of Veteran Affairs (VA) Columbia, South Carolina, Regional Office (RO) continued a 30 percent disabling evaluation for PTSD, effective November 16, 2010, and granted a noncompensable rating for hypertension, effective November 1, 2011, respectively.  The Board previously remanded this case in September 2016 for further development.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that the issue of increased rating entitlement to an increased rating for posttraumatic stress disorder (PTSD) was raised; however, the Veteran did not file a timely VA Form 9 for the increased rating claim for PTSD for the purposes of a formal appeal.  Therefore, the issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for an acquired psychiatric disorder in an October 1994 rating decision; the Veteran did not file a timely appeal, and therefore the decision became final.

2.  The Veteran filed a claim of entitlement to service connection for PTSD on November 16, 2010, which was subsequently granted, effective November 16, 2010. 

2.  The Veteran's hypertension has not manifested by blood pressure readings with a diastolic pressure predominantly 100 or more or a systolic pressure predominantly 160 or more during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 16, 2010, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  EARLIER EFFECTIVE DATE

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran seeks an effective date earlier than November 16, 2010 for the grant of service connection for PTSD.  The Veteran contends that he is entitled to an earlier effective date as he has had symptoms of PTSD since February 1991, but did not know it.  The Veteran has also asserted that he was not of the mental capacity to pursue an appeal of the prior final October 1994 rating decision, which denied service connection for an acquired psychiatric disability, within the prescribed statutory limits due to his symptoms.  The Veteran further contends that he was not able to function until he sought help.

The Veteran filed a claim for service connection for depression in March 1994.  The RO denied entitlement to service connection for an acquired psychiatric disorder in an October 1994 rating decision.  The Veteran did not complete a substantive appeal for that decision, nor has he raised a claim of clear and unmistakable error in this rating decision.  Therefore, this rating decision is final.  

On November 16, 2010, the Veteran filed for entitlement to service connection for PTSD.  The Veteran's current effective date is based on the filing of this claim, pursuant to 38 C.F.R. § 3.400.  The Board notes that the record does not establish any filing of a claim of any psychiatric disorder between October 1994 and November 2010.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Under 38 C.F.R. § 3.816(c)(2), the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history outlined above, was determined to be November 16, 2010.

Accordingly, an effective date prior to the date of the Veteran's claim on November 16, 2010 is not warranted.

II.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, at a noncompensable disabling evaluation.  Under Diagnostic Code 7101, a compensable rating of 10 percent disabling is warranted for hypertension with a diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

A rating of 20 percent disabling is warranted for hypertension with a diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

A rating of 40 percent disabling is warranted for hypertension with a diastolic pressure predominantly 120 or more.

A maximum rating of 60 percent disabling is warranted for hypertension with a diastolic pressure predominantly 130 or more.

Turning to the record of evidence, a May 2010 VA medical record shows that the Veteran had a blood pressure reading of 136/90.  

A June 2010 VA medical record indicates that the Veteran had a blood pressure reading of 102/74 on June 7, 2010, 140/88 on June 8, 2010, 160/96 on June 22, 2010, 130/75 on June 23, 2010 and 132/85 June 24, 2010.

A May 2011 VA medical record shows the Veteran had two blood pressure readings within one day.  The Veteran's first blood pressure reading was 156/100, and his second reading was 136/100.

A July 2011 VA medical record indicates that on July 7, 2011, the Veteran had blood pressure readings of 154/96 and 140/94, respectively.

In November 2012, the Veteran was afforded a VA examination.  The Veteran reported that his blood pressure has been elevated for a number of years, at least since the 1980's.  The Veteran also reported that he did not take medication, thinking that with diet and exercise it would improve, but it did not.  He further stated that he had a lot of problems from the blood pressure and was now on medication.  The examiner reported that the Veteran does not have a history of a diastolic BP elevation of predominantly 100 or more.  The examiner noted that the Veteran's current readings were 135/85, 119/82 and 121/82, as taken November 12, 2012.  The examiner further reported that the Veteran's hypertension does not impact his ability to work.

In an October 2012 VA medical record, the examiner reported that the Veteran has had high blood pressure since 1995.  The examiner also stated that the blood pressure reading during the current visit was good at 122/80.

In a January 2013 notice of disagreement, the Veteran stated that he had a blood pressure reading of 134/86 on the day of writing the notice.  The Veteran noted that this was below the requirement for a higher rating.  However, the Veteran reported that if he is ill or sick, his blood pressure could increase up to about 150/96.  The Veteran went on to state that he understood that his current medications to control his blood pressure kept his hypertension under control, but due to the current guidelines, he felt that there should be some compensation due to being diagnosed while in service, almost dying when his blood pressure went up to 200, and having to take prescription medications to maintain his blood pressure level.

A June 13, 2013 record states that the Veteran had a blood pressure reading of 139/79.

A February 2014 private medical record indicates that on February 26, 2014, the Veteran had a blood pressure reading of 161/100.

A March 2014 VA medical record indicates that on March 27, 2014, the Veteran had a blood pressure reading of 134/94.  The examiner noted that the Veteran reported being seen at an urgent care facility 30 minutes before for back pain.  The Veteran stated that he was advised that his initial blood pressure was 101/100.  The Veteran reported that he was told it was probable error by the machine.  The Veteran further stated that when the nurse checked his blood pressure manually, he had a reading of 150/90 in both arms.  The Veteran reported that his blood pressure was under control for about a week, but then started to rise again.  The examiner adjusted the Veteran's medication.

An April 2014 VA medical record states that the Veteran had blood pressure readings of 150/90 on March 4, 2014, 130/94 on March 27, 2013 and 129/80 on April 7, 2014.

A May 2014 private medical record indicates that the Veteran had blood pressure readings of 168/98 on May 21, 2014, 170/112 on May 22, 2014, and 170/100 on May 23, 2014.  The Veteran reported that he was going to the hospital to be treated for this.

A July 2014 VA medical record indicates that the March 2014 blood pressure log average was 130/80s.

An August 2014 VA medical record states that the Veteran had a blood pressure reading of 120/79.

A December 2014 VA medical report states that the Veteran has hypertension, long-standing and poorly controlled for years due to patient concern over drug side effects.  The report also states that the Veteran has had blood pressures reportedly in the 170s-200s, but was now controlled with consistent use of antihypertensives.  The examiner reported that the Veteran had a blood pressure reading of 128/84 on December 18, 2014.

In August 20, 2015, a VA medical record states that the Veteran has a blood pressure reading of 145/82.

In September 30, 2016, a VA medical record states that the Veteran has a blood pressure reading of 139/79.  The record goes on to state that the Veteran's goal is less than 140/80.

In a November 2016 VA medical record, the examiner noted that the Veteran walked in with elevated blood pressure.  The Veteran reported that since he changed medication, everything had been off.  The Veteran went on to state that his blood pressure had been elevated for four days.  The examiner reported the Veteran's blood pressure reading as 150/90.

In December 2016 VA medical record, the Veteran reported that he followed a healthy diet, tried to exercise, maintained a healthy weight, and was compliant with his medication.  The examiner noted that that the Veteran's blood pressure readings were 166/107 and 170/100 in right arm, and 168/106 in left arm during the examination.

In an April 2017 hearing, the Veteran stated that in March 2017, he was seen by a doctor for his hypertension.  The Veteran reported readings of 150/100 and 169/101 or similar readings.  The Veteran further reported that he felt dizzy and couldn't function.  The Veteran stated that the December 2016 VA record blood pressure readings were common for him now.  The Veteran stated that he is on medication, but that his blood pressure has been consistently above 160/100.

In reviewing the record, the Board finds that the cumulative evidence does not meet the criteria for a compensable rating for hypertension.  The record indicates that the Veteran's disability requires continuous medication for control.  However, the record of evidence does not show that the Veteran has a diastolic blood pressure of or a history of diastolic blood pressure readings predominantly 100 or more.  The May 2011, February 2014, and December 2016 medical records indicate an over 100 diastolic blood pressure reading in one day periods.  The Veteran also had a two consecutive day period in May 2014 in which the diastolic reading was at or above 100.  In contrast, the majority of diastolic blood pressure readings in the medical records throughout the appeals period have been below 100.  Therefore, the Board finds that the Veteran's diastolic pressure has not been predominantly 100.

The Board, moreover, finds that the Veteran's systolic blood pressure readings have fluctuated, but have not been predominantly 160 or more during the appeals period.  Those readings at or above 160 are intermittent and mixed with scores below 160.  As a result, the Board finds that the Veteran's hypertension has not been manifested by systolic blood pressure readings predominantly at or above 160.

In reaching this decision, the Board has considered the Veteran's lay statements regarding his blood pressure.  The Board does not mean to diminish the significance of any of the Veteran's episodes of elevated blood pressure; however, while the record contains references to elevated blood pressure, the Veteran's blood pressure readings of record do not predominantly meet the ratings thresholds.  In light of the foregoing, the Board finds the preponderance of the evidence is against a grant of a compensable rating for hypertension.


ORDER

Entitlement to an effective date earlier than November 16, 2010 for PTSD is denied. 

Entitlement to an initial compensable rating for hypertension is denied. 



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


